DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al (Pub 2010/0005654, further referred to as Hart).
	As to claim 1, Hart teaches a Bragg mirror (fig 9) (Bragg Mirror) comprising a plurality of layers arranged in an axial direction (stacked oxide layers 1-4) wherein the plurality of layers comprise a first layer comprising in a radial direction a first material (tungsten 1) and a second material (HDP oxide 1), wherein the first material is a first metal (tungsten) and the second material is a different material with respect to the first material (oxide), and wherein the first material is radially embedded by the second material in the first layer (oxide 1 surrounds the tungsten, paragraphs 11 and 12) such that the first material forms an embedded material and the second forms an embedding material (oxide 1 surrounds the tungsten, paragraphs 11 and 12)   or wherein the second material is radially embedded by the first material in the first layer such that the second material forms the embedded material and the first material forms the embedding material.
	As to claim 5, Hart teaches a second layer comprising a third material (HPD oxide 2, paragraph 13); and a third layer comprising the first material (made from tungsten).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart.
	As to claim 2, Hart teaches a Bragg mirror (fig 1) (Bragg Mirror) comprising a plurality of layers arranged in an axial direction (stacked oxide layers 1-4) wherein the plurality of layers comprise a first layer comprising in a radial direction a first material (tungsten 1) and a second material (HDP oxide 1), wherein the first material is a first metal (tungsten) and the second material is a different material with respect to the first material (oxide), and wherein the first material is radially embedded by the second material in the first layer (oxide 1 surrounds the tungsten, paragraphs 11 and 12) such that the first material forms an embedded material and the second forms an embedding material (oxide 1 surrounds the tungsten, paragraphs 11 and 12)   or wherein the second material is radially embedded by the first material in the first layer such that the second material forms the embedded material and the first material forms the embedding material.
	Hart does not explicitly teach forming a ratio of the acoustic velocity of the first material with the second material.
	Hart further teaches using high and low acoustic impedance materials for the first and second material (paragraph 11).  As such it would have been obvious to a person of ordinary skill in the art at the time of the invention to set a user desired ratio for the acoustic velocity between the first and second material as doing so would be a mere matter of design choice through routine experimentation to choosing a user desired ratio based on two different acoustic materials.  As such it would have been 
As to claim 3, Hart further teaches using high and low acoustic impedance materials for the first and second material (paragraph 11).  As such it would have been obvious to a person of ordinary skill in the art at the time of the invention to set a user desired ratio for the acoustic impedance between the first and second material as doing so would be a mere matter of design choice through routine experimentation to choosing a user desired ratio based on two different acoustic materials.
As to claim 4, Hart teaches the embedding material surrounds the embedded material and the embedded material fills the gap (paragraphs 11 and 12).  It would be obvious to a person of ordinary skill in the art to choose the shape of a loop, as it would be a mere matter of design choice to choosing the shape of the gap.
Allowable Subject Matter
Claims 10-17 are allowed.
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the cited prior art teach or suggest the second metal is recited in claims 6-9 and the layer alternating stack formation recited in claims 10-17.
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY M SHIN/               Primary Examiner, Art Unit 2849